DETAILED ACTION
This office action is in response to the application filed on 12/02/2019. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign Application number EP: 1812310.9 filed on 12/13/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15-20 recite the phrase “a computer readable medium” without providing a special definition for the claimed “medium”. Therefore the broadest reasonable interpretation of the claimed “a computer readable medium” encompasses a signal only or signal per se which is not statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okude (US 6,175,802) in view of Klomp (US 2011/0090337) and in further view of Zhou (US 2014/0217178).

	Rearding claim 1, Okude discloses a computer-implemented method of determining a geographic position of a feature identified along a route travelled by a vehicle, the method comprising: receiving a set of route data comprising: a first route trajectory measured in a relative coordinate system (Okude, column 6 lines 36-45 discloses The route calculation unit 3-2 searches for a route between the designated locations from the map data using the Dijkstra algorithm or the like, and stores the route in a route memory unit 3-3. The route calculation unit 3-2 may calculate several types of routes such as the shortest route between the designated locations, a route which is reachable within the shortest travel time, and the most inexpensive route),
 and a plurality of features having a position measured in the relative coordinate system receiving known topographic data comprising one or more known topographic features having a known position measured in a geographic coordinate system (Okude, abstract discloses using three dimensional map data including information indicating horizontal locations of map constituent elements such as topographical features, roads, buildings and information indicating heights or elevations or altitudes of at least some of the map constituent elements located in parts of available horizontal map area. A perspective map looking from a view point toward a ground plane is generated by executing coordinate transformation procedures on the map information, and a scenery Image corresponding to the perspective map is displayed on a display device).
Okude do not explicitly disclose the following claim limitations: determining a spatial relationship between the relative coordinate system and the geographic coordinate system matching one or more features in the route data to one or more of the known topographic features in dependence on the determined spatial relationship to determine at least two tie points between the relative coordinate system and the geographic coordinate system, and transforming a position of one or more unmatched features in the route data from the relative coordinate system to the geographic coordinate system in dependence on the at least two tie points to thereby determine a geographic position of the one or more unmatched features.
However, in the same field of endeavor Klomp discloses more explicitly the following: 
determining a spatial relationship between the relative coordinate system and the geographic coordinate system matching one or more features in the route data to one or more of the known topographic features in dependence on the determined spatial relationship to determine at least two tie points between the relative coordinate system and the geographic coordinate system (Klomp, paragraph 5 discloses the three-dimensional coordinates of points on an object are determined by measurements made in two or more photographic two-dimensional images taken from different positions or orientations. The motion described by the orientation and the location of e.g. an aircraft can be divided into two steps. First, the relative orientation of the camera between two consecutive images is determined. This is done by finding corresponding features defined by so called feature points (tie points). To correctly orient two images one needs at least four corresponding feature points).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings Okude with Klomp to create the topographic features with finding locations of tie points between images.
The reasoning being is to provide aerial image mosaics in a short time (Klomp, paragraph 9).
Okude and Klomp do not explicitly disclose the following claim limitation: and transforming a position of one or more unmatched features in the route data from the relative coordinate system to the geographic coordinate system in dependence on the at least two tie points to thereby determine a geographic position of the one or more unmatched features.
However, in the same field of endeavor Zhou discloses more explicitly the following:
and transforming a position of one or more unmatched features in the route data from the relative coordinate system to the geographic coordinate system in dependence on the at least two tie points to thereby determine a geographic position of the one or more unmatched features (Zhou, paragraph 91 discloses the server transforms the positions of the feature points in the reference image and obtains predicted positions of the reference image feature points in the predicted image. For example, the server transforms positions of 6 feature points in the reference image, and obtains 6 predicted positions of the 6 feature points in the predicted image).
	It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings Okude and Klomp with Zhou to create the system of Okude and Klomp as outlined above with the transform method of Zhou.


	Regarding claim 2, Okude, Klomp and Zhou discloses a method according to claim 1, wherein the set of route data further comprises a second route trajectory measured in the geographic coordinate system, and wherein the spatial relationship is determined in dependence on a part of the first route trajectory and a part of the second route trajectory, wherein the part of the first route trajectory and the part of the second route trajectory are both measured between a first time and a second time (Okude, column 6 lines 36-45 discloses The route calculation unit 3-2 searches for a route between the designated locations from the map data using the Dijkstra algorithm or the like, and stores the route in a route memory unit 3-3. The route calculation unit 3-2 may calculate several types of routes such as the shortest route between the designated locations, a route which is reachable within the shortest travel time (a first time and a second time between two possible routes), and the most inexpensive route).

	Regarding claim 12, Okude, Klomp and Zhou discloses a method according to claim 1, wherein the route data is obtained by one or more of: an optical sensor, an inertial measurement unit, and a satellite navigation system (Okude, column 5 lines 10-15 discloses a GPS receiver 1-10 for determining the current location, the heading direction and the heading azimuth of the vehicle by receiving signals from three or more GPS satellites simultaneously and measuring ranges and range rates between the vehicle and the GPS satellites).

	Regarding claim 15, Okude, Klomp and Zhou discloses a system comprising: a processor; and a computer readable medium storing one or more instruction(s) arranged such that when executed the processor is caused to: (Zhou, paragraph 37 discloses a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor).
 receive a set of route data comprising: a first route trajectory measured in a relative coordinate system  (Okude, column 6 lines 36-45 discloses The route calculation unit 3-2 searches for a route between the designated locations from the map data using the Dijkstra algorithm or the like, and stores the route in a route memory unit 3-3. The route calculation unit 3-2 may calculate several types of routes such as the shortest route between the designated locations, a route which is reachable within the shortest travel time, and the most inexpensive route),
and a plurality of features having a position measured in the relative coordinate system; receive known topographic data comprising one or more known topographic features having a known position measured in a geographic coordinate system (Okude, abstract discloses using three dimensional map data including information indicating horizontal locations of map constituent elements such as topographical features, roads, buildings and information indicating heights or elevations or altitudes of at least some of the map constituent elements located in parts of available horizontal map area. A perspective map looking from a view point toward a ground plane is generated by executing coordinate transformation procedures on the map information, and a scenery Image corresponding to the perspective map is displayed on a display device),
 	determine a spatial relationship between the relative coordinate system and the geographic coordinate system; match one or more features in the route data to one or more of the known topographic features in dependence on the determined spatial relationship to determine at least two tie points between the relative coordinate system and the geographic coordinate system (Klomp, paragraph 5 discloses the three-dimensional coordinates of points on an object are determined by measurements made in two or more photographic two-dimensional images taken from different positions or orientations. The motion described by the orientation and the location of e.g. an aircraft can be divided into two steps. First, the relative orientation of the camera between two consecutive images is determined. This is done by finding corresponding features defined by so called feature points (tie points). To correctly orient two images one needs at least four corresponding feature points),
and transform a position of one or more unmatched features in the route data from the relative coordinate system to the geographic coordinate system in dependence on the at least two tie points to thereby determine a geographic position of the one or more unmatched features (Zhou, paragraph 91 discloses the server transforms the positions of the feature points in the reference image and obtains predicted positions of the reference image feature points in the predicted image. For example, the server transforms positions of 6 feature points in the reference image, and obtains 6 predicted positions of the 6 feature points in the predicted image). The same motivation that was utilized in claim 1 applies equally as well in claim 15.

(Okude, column 6 lines 36-45 discloses The route calculation unit 3-2 searches for a route between the designated locations from the map data using the Dijkstra algorithm or the like, and stores the route in a route memory unit 3-3. The route calculation unit 3-2 may calculate several types of routes such as the shortest route between the designated locations, a route which is reachable within the shortest travel time (a first time and a second time between two possible routes), and the most inexpensive route).


Allowable Subject Matter
Claims 3-11 and13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.